                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DWAYNE C SMITH, et al.,
                                   4                                                       Case No. 18-cv-05612-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         NATIONSTAR MORTGAGE LLC,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, February 10, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    PREVIOUSLY REFERRED TO ADR FOR COURT
                                                                                              October 2, 2019 Mediation date set
                                        MEDIATION. MEDIATION IS SET FOR:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     With Court Approval or good cause by
                                  15
                                        PLEADINGS:                                            Motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          January 31, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: February 7, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: February 17, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              February 28, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  22                                                          April 28, 2020; filed by 3/31/2020
                                        BE HEARD BY:
                                  23

                                  24

                                  25
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   2   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 3, 2019

                                   5                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
